The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark T Rawls on 18 May 2022.
The application has been amended as follows:
1. (Currently amended) A controller for automating unloading of agricultural material from comprising: 
a processor; and
a memory coupled to the processor,
wherein the controller is coupled to the mobile farm implement comprising a container and an auger arm in communication with the container, the container having a container door, and the controller is configured to:
determine that a power takeoff speed is above a first threshold;
open the container door of the mobile farm implement to assist the unloading of agricultural material from the container to the auger arm through the container door, in response to determining that the power takeoff speed is above a first threshold;
determine that the power takeoff speed is below a second threshold; and
close the container door of the mobile farm implement, in response to determining that the power takeoff speed is below a second threshold.
2. (Original)   The controller of claim 1, where the controller is further configured to receive a user selection before determining that the power takeoff speed is above a first threshold.
3. (Currently amended) The controller of claim 1, wherein the controller is further configured to receive a user input specifying the second threshold before determining that the power takeoff speed is below a second threshold.
4. (Original)   The controller of claim 1, wherein the controller is further configured to engage an auger of the auger arm with a power take off.
5. (Original)   A mobile farm implement, comprising:
a container, the container having a container door;
an auger arm, the auger arm in communication with the container;
a controller for automating container door operation of the mobile farm implement, the controller having a processor and a memory coupled to the processor and the controller configured to:
determine that a power takeoff speed is above a first threshold and/or below a second threshold; 
change a position of the container door of the mobile farm implement, in response to determining that the power takeoff speed is above the first threshold and/or below the second threshold, such that agricultural material is unloaded from the container to the auger arm through the container door.
ALLOWABLE SUBJECT MATTER
Claims 1-5 are pending and allowed.  Claims 1 and 3 are currently amended.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Bump et al. (US 2012/0099948 A1) teaches a scale controller system and method of using the system. The scale controller is adapted for use with a grain cart or similar implement that includes a discharge opening and conveyor. The system includes a scale and a plurality of sensors that work together to automate numerous functions that are typically performed manually. For example, the present invention discloses a system that automatically records the amount of material loaded or unloaded by continuously monitoring the load on a scale and the RPMs of a power take-off shaft that drives a conveyor.
In regarding to independent claims 1 and 5, Bump taken either individually or in combination with other prior art of record fails to teach or render obvious a controller for automating unloading of a mobile farm implement wherein the controller is coupled to the mobile farm implement, and the controller is configured to: determine that a power takeoff speed is above a first threshold; open the container door of the mobile farm implement to assist the unloading of agricultural material from the container to the auger arm through the container door, in response to determining that the power takeoff speed is above a first threshold; determine that the power takeoff speed is below a second threshold; and close the container door of the mobile farm implement, in response to determining that the power takeoff speed is below a second threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/YUEN WONG/Primary Examiner, Art Unit 3667